Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 23, 2015

The Court of Appeals hereby passes the following order:

A15D0491. JOSEPH WADE, JR. v. THE STATE.

      In 2001, Joseph Wade, Jr. pled guilty to statutory rape and other crimes. He
now seeks discretionary review of his judgment of conviction and sentence.1 No
provision of OCGA § 5-6-35 (a) applies here, and the order that Wade wishes to
appeal was directly appealable. Ordinarily, when a party applies for discretionary
review of a directly appealable order, we grant the application under OCGA § 5-6-35
(j). To fall within this general rule, however, the application must be filed within 30
days of entry of the order or judgment to be appealed. OCGA § 5-6-35 (d); Hill v
State, 204 Ga. App. 582 (420 SE2d 393) (1992). Wade, however, filed this
application 14 years after entry of the order at issue here.              Accordingly, the
application is untimely, and it is therefore DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             07/23/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
        In his pro se application brief, Wade states that he wishes to withdraw his
guilty plea. But Wade’s application materials do not include a motion to withdraw,
nor an order denying such a motion. The only order that Wade has submitted is his
2001 final disposition.